Citation Nr: 1421449	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  09-39 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include anxiety, depression, and a sleep disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.  

This appeal to the Board of Veteran's Appeals (Board) arose from a May 2009 rating decision in which the RO denied service connection for PTSD and anxiety, claimed as afraid of the dark phobia, memory loss, paranoid tendency, sleep disturbance and emotional mental disease.  The Veteran timely perfected an appeal as to that denial.  The RO certified the appeal to the Board and notified the Veteran of such action.  

At this point, the Board notes the decision of the Court of Appeals for Veterans Claims (the Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had a diagnosis of depressive disorder and insomnia and alleges symptoms of anxiety.  Thus, consistent with Clemons and the current record, the Board has recharacterized the matter on appeal as set forth on the title page.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals a copy of the Veteran's representative's March 2014 Appellate Brief. The remainder of the documents in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

For the reasons expressed below, these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.  


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  

The Veteran contends that he currently has PTSD, anxiety and depression, to include sleep and memory issues due to his experiences while serving in Vietnam in 1970.  While the Veteran provided no detailed information about specific in-service stressors, he contends that his service records do not reflect the full extent of his military service and duties while in service.  In an October 2009 statement, the Veteran's representative noted that the Veteran had ongoing specialty training in service, indicating that the Veteran engaged in combat while serving in Vietnam.  The Veteran reported in a November 2009 statement that he has vivid recollections of duties performed while in the service.  He also noted that he was designated an "infield diplomatic enforcer" in his service personnel records.  

The Board notes that in a November 2009 memorandum the RO made a formal finding that there was a lack of information to corroborate the Veteran's claimed stressors and indicated that the Veteran's service treatment records and personnel records did not show he was stationed in Vietnam in 1970.  However, service personnel records contain a notation from January 1971 noting the Veteran was "enroute to Conus," the contiguous United States.  This notation indicates the Veteran served outside of the United States.  Furthermore, the Veteran subsequently provided additional information regarding his service, including information about his training and noting his time outside of the United States, despite an absence of such service shown in his service records and his Form DD 214.  

Regarding the Veteran's PTSD claim, the RO should undertake any necessary development to attempt to verify the Veteran's service abroad, specifically in Vietnam.  The RO should also contact the Veteran to provide any information he has related to any stressors related to his military service.  Then, the RO should verify any stressors related to his service abroad or in Vietnam, to specifically include through the U.S. Army Joint Services and Records Research Center (JSRRC) or any other source(s), as appropriate.  Any additional action necessary for independent verification of any reported verifiable stressors, to include follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action (if any) to be taken.  

The Board is aware that the RO must limit requests to JSRRC to periods of no more than 60 days.  However, the RO may be required to submit multiple requests to JSRRC covering a larger period of time, in order to satisfy VA's duty to assist.  38 C.F.R. § 3.159(c).  

Additionally, with regards to the claim for any acquired psychiatric disorder, the Veteran's service treatment records document that on the Veteran's Report of Medical History dated in June 1971 he noted depression or excessive worry and nervous trouble.  The rest of the service treatment records are absent of any treatment or notations for any psychiatric conditions.  This may indicate an in-service injury, disease or event.  Moreover, VA outpatient treatment records dated in February 2009 records indicate a diagnosis of depressive disorder.  Thus, the question that remains is whether any acquired psychiatric condition the Veteran may have is due to his military service.  

VA has a duty to provide a medical examination when it is deemed necessary to make a decision on a claim if the evidence (including lay statements of the appellant) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of the disability; if the evidence indicates that his disability or symptoms may be associated with the appellant's service; and there is not sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  

In this case, because there is insufficient medical evidence for VA to make a decision on the claim, the Board finds that a VA examination to obtain a medical opinion confirming the Veteran's psychiatric diagnoses, to include anxiety and depression, and addressing the relationship, if any, between any psychiatric conditions and his military service would be helpful in resolving the matter on appeal.  Hence, the RO should arrange for the Veteran to undergo VA examination, by the appropriate physician, at a VA facility.  

Furthermore, the Board notes that an essential criterion for service connection for PTSD is a link between the Veteran's PTSD and the verified in-service stressor.  See 38 C.F.R. § 3.304(f).  Hence, in the event that the RO determines that the record establishes the existence of any reported stressor, the VA examiner should also address whether there is a link between such a stressor and any currently diagnosed PTSD.  

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to ensure that all outstanding pertinent records are associated with the claims file.  

As for VA records, the claims file currently includes outpatient treatment records from the St. Cloud VA Medical Center (VAMC) dated through June 9, 2009.  Thus, more recent records from this facility may exist.  Furthermore, a note from that facility dated in June 2009 indicates that the Veteran was treated by a Dr. Hurovitz on three occasions, the last of which was June 1, 2009, for psychiatric treatment.  These records are not a part of the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO should obtain from the St. Cloud VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 9, 2009 and including the three appointments with Dr. Hurovitz, following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The RO's adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the St. Cloud VAMC (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran, to include treatment by Dr. Hurovitz and all treatment since June 9, 2009.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.   Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records and a detailed description and any additional information and/or evidence to corroborate any in-service stressor alleged.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  Unless it is determined that sufficient evidence to corroborate the occurrence of an in-service stressor has been received by the Veteran, undertake necessary action to attempt to independently verify the occurrence of any alleged in-service stressor described by the Veteran.  Any additional action necessary for independent verification of these stressors, to include follow-up action requested by the contacted entity, should be accomplished.  

If the search for corroborating records leads to negative results, notify the Veteran and his attorney, and afford them the opportunity to respond.  The RO should also follow up on any additional action suggested by the U.S. Army and Joint Services Records Research Center (JSRRC), to include that necessary to verify the Veteran's service abroad, specifically in Vietnam, in 1970 and any details of such service, to include whether the Veteran was in combat.  

5.  After associating with the claims file all available records and/or responses received from each contacted entity, prepare a report detailing the occurrence of any specific in-service stressful experiences deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are verified, so state in the report.  

6.  After all available records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by an appropriate physician, at a VA medical facility.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND as well as any new evidence added to the claims file must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  The Veteran should be examined, all appropriate tests and studies, including psychological testing, should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly indicate whether the Veteran currently suffers from any acquired psychiatric disorder based on criteria from the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

With respect to each diagnosed acquired psychiatric disorder, to include anxiety and depression, and considering the Veteran's symptoms of sleep problems and memory loss, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in or is otherwise medically related to the Veteran's military service.  In making this determination, the physician should address the report of depression, excessive worry and nervous trouble noted on the June 1971 Medical History Report.  

The physician is instructed to address a PTSD diagnosis if and only if in-service stressors have been sufficiently identified by the Veteran and verified, as indicated by the report requested at paragraph 5.  In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only a specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the verified stressor.  

In rendering each requested opinion, the physician should consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions.  

All examination findings, along with complete rationale for the conclusions reached, must be provided.  

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his current representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER     
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



